 
 
Exhibit 10.4


SOUTHWEST AIRLINES CO.
AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN


NOTICE OF GRANT OF PERFORMANCE-BASED RESTRICTED STOCK UNITS


Pursuant to the terms of the Southwest Airlines Co. Amended and Restated 2007
Equity Incentive Plan (the “Plan”), Southwest Airlines Co. (the “Company”)
hereby grants to you (the “Participant”) an award of performance-based
restricted stock units (“PBRSUs”) as follows:


Participant:    
Date of Grant:    
Performance Period:    
Vesting Date:
Number of PBRSUs Granted (“Grant Amount”):
The number of PBRSUs that will vest and the number of shares of the Company’s
common stock to be issued, if any, as of the Vesting Date will be determined
based upon the achievement of the targets set forth in the schedule below. The
percentage of PBRSUs vesting will be interpolated between the targets set forth
in the schedule below. On the Vesting Date, it will be a condition to vesting
that the Participant has continuously served as an Employee, Director, or
Advisor (each as defined in the Plan) from the Date of Grant through the Vesting
Date; provided that special terms will apply if termination of service is due to
death or disability (see enclosed Terms and Conditions).
Schedule of Performance Targets/Number of PBRSUs Vesting
[Performance Target(s)]
Number of PBRSUs Vesting
 
 
 
 
 
 



Participant understands and agrees that the PBRSUs are granted in accordance
with, and subject to, the terms and conditions of the Plan and the Terms and
Conditions enclosed with this Notice of Grant. The Plan and the prospectus for
the Plan are enclosed with this Notice of Grant. Additional copies of these
documents are available upon request to the Company’s Stock Plan Administration
Department.
By asserting any rights with respect to these PBRSUs, Participant (and any
person who has acquired the PBRSUs by will or the laws of descent and
distribution or intestacy) will be deemed to have understood and agreed to the
terms and conditions of the Plan and the accompanying Terms and Conditions.



 
1
 

--------------------------------------------------------------------------------




SOUTHWEST AIRLINES CO.
AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
TERMS AND CONDITIONS


PERFORMANCE-BASED RESTRICTED STOCK UNITS


By asserting any rights with respect to performance-based Restricted Stock Units
(“PBRSUs” or “Performance-Based Restricted Stock Units”) received pursuant to
the Southwest Airlines Co. Amended and Restated 2007 Equity Incentive Plan (the
“Plan”), the recipient of the PBRSUs (the “Participant”) will be deemed to have
understood and agreed to the terms and conditions of the Plan and the terms and
conditions set forth below. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to them in the Plan.
1.    Vesting. Subject to these Terms and Conditions and the provisions of the
Plan, vesting of the PBRSUs will be subject to and in accordance with the
schedule set forth in the Notice of Grant with which these Terms and Conditions
are enclosed.
2.    Interpretation. The Participant’s Performance-Based Restricted Stock Unit
Award is subject to the terms and conditions of the Plan, which terms and
conditions are incorporated herein by reference. The Participant’s
Performance-Based Restricted Stock Unit Award is also subject to any rules
promulgated pursuant to the Plan by the Board, the Committee, or the persons
designated by the Committee to administer the day-to-day administration of the
Plan. Any decisions or interpretations upon any questions with respect to a
Performance-Based Restricted Stock Unit Award or the Plan, including the
determination of the number of shares of Common Stock to be received upon
settlement of the Participant’s Performance-Based Restricted Stock Units, shall
(as permissible pursuant to applicable laws, rules, or regulations, including
the rules of any stock exchange upon which the Company’s Common Stock is listed
or quoted) be determined (i) by the Committee, (ii) by the Board, or (iii) where
permitted by the Committee, by any person(s) to whom the Committee has delegated
its authority. The Participant (and any person who has acquired the PBRSUs by
will or the laws of descent and distribution or intestacy) agrees to accept any
such decisions or interpretations as binding, conclusive, and final in all
respects.


3.    Settlement of Performance-Based Restricted Stock Units. Subject to these
Terms and Conditions and the provisions of the Plan, upon the vesting date, the
Participant (or any person who has acquired the PBRSUs by will or the laws of
descent and distribution or intestacy) will become entitled to delivery of one
share of Common Stock for each Performance-Based Restricted Stock Unit that
vests, as determined in accordance with the schedule set forth in the Notice of
Grant (the “Vested Shares”). As soon as is administratively and reasonably
practicable thereafter (but in any event, no later than 30 days thereafter),
such Vested Shares will be registered in the Participant’s name or otherwise
delivered or credited for the Participant’s account or benefit (in each case as
determined by the Company), subject to (a) the Participant’s satisfaction of any
Tax Obligations (as defined in Section 5 below); (b) the Participant’s taking of
any additional action deemed necessary or advisable by the Company to enable it
to accomplish the delivery of the shares of Common Stock; and (c) the condition
precedent that, if at any time the Board or the Committee shall determine in
their discretion that the listing, registration, or qualification of the Vested
Shares is required under any federal, state, or other law, rule, or regulation,
or by the requirements of any securities exchange, or that the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issuance of the Vested Shares, then the
PBRSUs will not vest in whole or in part unless and until such listing,
registration, qualification, consent, or approval shall have been effected or
obtained free of any conditions not acceptable to the Board or the Committee;
provided, however, in the event any action required by clause (a) or (b) above
has not been completed by the Participant on or before





 
1
 

--------------------------------------------------------------------------------




March 10 of the calendar year immediately following the calendar year in which
Performance-Based Restricted Stock Units have become Vested Shares, such
Performance-Based Restricted Stock Units will be forfeited at 4:00 p.m., Eastern
Time, on such date. No fractional shares of Common Stock will be issued in
settlement of the PBRSUs.
4.    Rights Upon Termination of Service. In the event of termination of the
Participant’s Service prior to the vesting date all Performance-Based Restricted
Stock Units shall automatically and without notice be forfeited at 4:00 p.m.,
Eastern Time, on the date of termination; provided that, notwithstanding
anything in the Plan or Notice of Grant to the contrary, in the event of the
termination of a Participant’s Service as a result of death or Disability, such
Participant’s Performance-Based Restricted Stock Units will remain outstanding
as if the Participant’s Service has not terminated and shall otherwise be
settleable in accordance with the enclosed Notice of Grant, these Terms and
Conditions, and the terms of the Plan.


5.    Taxes.
a.In order to comply with any federal, state, local, or other laws or
regulations of the United States or any other applicable jurisdiction, the
Company or any Affiliate is authorized to take such action as it shall deem
appropriate to provide that all applicable federal, state, local, or other
income, employment, or other tax withholding or similar obligations
(collectively, “Tax Obligations”) to which the Participant is subject in
connection with the PBRSUs are withheld or collected from the Participant. If
and to the extent permitted by the Committee from time to time, the Company is
authorized to satisfy the Tax Obligations by any one or more of the following
methods: (i) by requiring the Participant to pay such amount in cash or check;
(ii) by withholding a number of shares of Common Stock that would otherwise be
issued with respect to the PBRSUs having a market value sufficient to meet the
Tax Obligations; (iii) by instructing the Plan administrator to sell, or cause
to be sold, on behalf of the Participant a number of Vested Shares having a
market value equal to the amount of the Tax Obligations (plus sales commissions)
to which the Participant is subject, and the Participant hereby appoints the
Corporate Secretary of the Company as the Participant’s attorney-in-fact, with
full power of substitution and resubstitution, to execute such sale; (iv) by
deducting the amount of the Tax Obligations out of any other remuneration
otherwise payable by the Company to the Participant; or (v) by such other method
as may become available to the Company from time to time.
b.The Participant is ultimately liable and responsible for all of the
Participant’s Tax Obligations, regardless of any action taken by the Company in
accordance with Section 5.a. The Company makes no representation or undertaking
regarding the treatment of any Tax Obligation in connection with the grant,
vesting, or settlement of the PBRSUs or the subsequent sale of any of the shares
of Common Stock received upon settlement of any PBRSUs. The Company does not
commit, and is under no obligation, to structure the Plan and its administration
to reduce or eliminate a Participant’s tax liability.
c.The Participant agrees to release and indemnify the Company and its Affiliates
from any liability or damages arising from or relating to the Participant’s
failure to comply with his or her Tax Obligations.
6.    Restriction on Transfer. Performance-Based Restricted Stock Units and any
rights under the Participant’s Performance-Based Restricted Stock Unit Award may
not be sold, assigned, transferred, pledged, hypothecated, or otherwise disposed
of by the Participant except by will or the laws of descent and distribution or
intestacy, and any attempt to sell, assign, transfer, pledge, hypothecate, or
otherwise dispose of the Participant’s PBRSUs will be void and unenforceable
against the Company or any Affiliate.













 
2
 

--------------------------------------------------------------------------------






7.    Rights as a Shareholder. The Participant will have no rights as a
shareholder with respect to any shares of Common Stock covered by the
Participant’s Performance-Based Restricted Stock Units unless and until the
Performance-Based Restricted Stock Units vest and are registered in the
Participant’s name or are otherwise delivered or credited for the Participant’s
account or benefit.


8.    Adjustment of Number of Shares and Related Matters. The number and kind of
shares of Common Stock covered by a Participant’s Performance-Based Restricted
Stock Unit Award shall be subject to adjustment in accordance with the terms of
the Plan relating to recapitalization or reorganization.
9.    Investment Representation. By accepting any shares of Common Stock issued
pursuant to the Participant’s Performance-Based Restricted Stock Unit Award, the
Participant represents and warrants to the Company that the receipt of such
shares shall be for investment and not with a view to distribution; provided
that such representation and warranty shall be inoperative if, in the opinion of
counsel to the Company, a proposed distribution of such shares is pursuant to an
applicable effective registration statement under the Securities Act of 1933, as
amended, or is, without such representation and warranty, exempt from
registration under such Act.
10.    No Right to Continued Service and other Participant Acknowledgments.
Nothing herein shall be construed to confer upon the Participant any right to
continue as an Employee, Director, or Advisor or to interfere with or restrict
in any way the right of the Company or any Affiliate to discharge the
Participant at any time (subject to any contractual rights of the Participant)
for any reason whatsoever, with or without cause and with or without advance
notice. Furthermore, nothing herein shall in any way be construed as imposing on
the Company or any Affiliate a contractual obligation between the Company or any
Affiliate and the Participant, other than with respect to the specific terms of
the Participant’s Performance-Based Restricted Stock Unit Award.
11.    Law Governing. The Participant’s Performance-Based Restricted Stock Unit
Award shall be governed by, and construed in accordance with, the laws of the
State of Texas, without regard to conflicts of laws principles thereof.
12.    Legal Construction. In the event that any one or more of these Terms and
Conditions shall be held by a Court of competent jurisdiction to be invalid,
illegal, or unenforceable in any respect for any reason, the invalid, illegal,
or unenforceable term or condition shall not affect any other term or condition,
and these Terms and Conditions shall be construed in all respects as if the
invalid, illegal, or unenforceable term or condition had never been contained
herein.
13.    Amendments. The Plan and the PBRSUs may be amended or altered by the
Board or the Committee to the extent provided in the Plan.



 
3
 